GARDEN, JUDGE:
This claim, in the amount of $1,299.23, is for overtime pay which claimant alleged he is owed for work performed for the Governor’s Disaster Recovery Office, which is now an office of the respondent agency. Prior to December of 1978, *420claimant was working within the Office of Economic and Community Development (OECD), under an assignment contract from the Farmers Home Administration (FmHA), an agency of the federal government. The FmHA paid the claimant’s salary. In December of 1978, claimant was transferred to the Disaster Recovery Office to manage a disaster center. Claimant’s salary was to be paid by the FmHA, and the State of West Virginia would reimburse the FmHA for 55% of the basic salary.
During claimant’s tenure with the Disaster Recovery Office, from December 1978 to January 1979, he worked 85 overtime hours. There was no provision in the contract between the respondent and the FmHA to provide overtime payments. However, the claimant testified that there was an understanding between the agencies that overtime at the rate of time and a half would be paid. Claimant has made numerous attempts to secure payment, but his requests have been denied.
It is obvious to the Court that it lacks the jurisdiction over this claim. The respondent is not the claimant’s employer. His contract was with a federal agency and that agency paid his salary. Any claim for overtime must be made to that agency. The court must therefore deny the claim.
Claim disallowed.